Citation Nr: 1224099	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-04 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder. 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February to April 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In support of his claim, the Veteran testified before a Decision Review Officer at the RO.  A copy of the transcript is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to obtain a supplemental medical opinion addressing whether a pre-existing low back condition was aggravated by active military service.  The Veteran attributes his low back pain caused by an old fracture in the sacral area to his military service.  Specifically, this injury occurred in 2004, prior to his military service. He claims he has suffered from pain associated with this disorder on a continuous basis since his separation. 

Here, the Veteran's entrance examination does not indicate the existence of a pre-existing back disorder.  However, shortly following the Veteran's entrance examination, he was dishonorably discharged from service for failure to disclose a history of chronic back pain due to an old sacral fracture.  The Board notes that his character of discharge was subsequently changed to reflect a discharge for under honorable conditions.  The Veteran himself reported during service that "three to four years ago" he saw a doctor due to a lifting injury.  This is corroborated by the Veteran's private treatment records, which note treatment for an injury in January 2004 as a result of lifting crates of merchandise and slipping down stairs.  Since this injury occurred prior to his entrance into service in February 2007, the Board finds there is clear and unmistakable evidence that the Veteran's current diagnosis of chronic back pain due to an old sacral fracture pre-existed his entry into military service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Wagner, 370 F.3d at 1089.  See also VAOPGCPREC 3-2003 (July 16, 2003). 

Once the presumption of soundness attaches, the government must show clear and unmistakable evidence that the condition preexisted service and that the condition was not aggravated by service.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Significantly, the Court has made clear that the clear-and-unmistakable-evidence standard is an "onerous" one, and requires that the evidence be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Vanerson v. West, 12 Vet. App. 254, 258, 261 (1999)).  In this case, the medical opinion of record does not adequately address in terms of sufficient certainty the two medical questions crucial to determining whether the presumption of soundness has been rebutted.

Therefore, additional medical comment is needed on this determinative matter.  If, on the other hand, it is determined the Veteran's military service did not aggravate this pre-existing condition beyond its natural progression, medical comment still is needed concerning the etiology of any and all current back disorders in terms of the likelihood (very likely, as likely as not, or unlikely) it is related to his military service.

The Board notes the Veteran has previously had a VA compensation examination to determine the nature and etiology of this disorder.  However, the examiner failed to render any opinion as to the etiology of the Veteran's current back disorder.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his claimed back disorder since August 2008, including from VA or private physicians.  If he has, and the records are not already on file, obtain them.  If attempts to obtain any identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Return the claims file to the examiner who conducted the July 2007 or if he is unavailable schedule the Veteran for a new examination.    

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should, first, identify all of the Veteran's current back disorder(s).  Then, the examiner is asked to offer an opinion regarding the following:   

(A)  Is there any evidence to suggest that a pre-service low back disability underwent an increase in the underlying pathology during service, i.e., was aggravated during service?  If so, what is the evidence to support a finding that it was aggravated?  

(B) If there was an increase in severity of the back disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?    

(C)  If, the examiner determines the diagnosed back disorder of old sacral fracture was not aggravated beyond the natural progression but there are additional back disorders present, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) any diagnosed back disorder had its onset during his service or is otherwise etiologically related to his service.  

Note:  If at all possible, the VA examiner should try and provide more definitive comment on this determinative issue of causation with respect to all opinions requested.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record.   

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


